Citation Nr: 0005040	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  94-34 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of an injury to the head and neck.  


REPRESENTATION

Appellant represented by:	Patricia Glazek, Attorney at 
Law


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
September 1941 to July 1942.  

In March 1985, the Board of Veterans' Appeals (Board) denied 
the veteran entitlement to service connection for chronic 
residuals of an injury to the head and spine.  In June 1993, 
he filed an application to reopen his claim.  In an August 
1993 rating decision, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico, denied 
service connection for chronic residuals of an injury to the 
veteran's head and neck on the basis that new and material 
evidence had not been submitted that would warrant reopening 
the claim.  The veteran appealed to the Board, which issued a 
decision on August 2, 1996, holding that its March 1985 
decision was final, and that new and material evidence had 
not been submitted to warrant reopening the claim.  The 
veteran appealed the Board's August 1996 decision to the 
United States Court of Veterans Appeals (Court) [since 
renamed the United States Court of Appeals for Veterans 
Claims].  

On October 15, 1998, the Court issued a decision vacating the 
Board's August 2, 1996, decision and remanding the matter for 
issuance of a readjudicated decision.  Also, in October 1998 
the veteran rescinded his power of attorney with his prior 
representative and, in November 1998, submitted a signed 
authorization appointing Patricia Glazek, Attorney at Law, as 
his representative for all issues at the VA as of that date.  

In February 1999, the Board remanded the case to the RO for 
development and adjudication.  The RO found that new and 
material evidence had been submitted; reopened the veteran's 
claim of service connection for chronic residuals of an 
injury to the head and neck; and denied the claim on the 
merits.  The veteran and his representative were furnished a 
Supplemental Statement of the Case and afforded the 
appropriate opportunity to submit written or other argument 
in response thereto.  The case then was returned to the Board 
for appellate determination.  





FINDINGS OF FACT

1.  In March 1985, the Board denied service connection for 
chronic residuals of an injury to the head and spine on the 
basis that permanent disabling residuals of a reported fall 
were not shown during the veteran's active duty service and 
were not demonstrated subsequent to service.  

2.  Evidence associated with the claims file since the 
Board's March 1985 decision is relevant and probative and, 
when viewed in conjunction with the evidence previously of 
record, is so significant that it must be considered in order 
to fairly decide the merits of the case.  

3.  There is no competent medical evidence of a nexus or link 
between the veteran's currently diagnosed psychomotor 
epilepsy, neuromuscular impairment, and service.  


CONCLUSIONS OF LAW

1.  The Board's March 1985 decision that denied service 
connection for chronic residuals of an injury to the head and 
spine is final.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 
38 C.F.R. §§ 3.156(a), 20.1105 (1999).  

2.  New and material evidence sufficient to reopen the 
veteran's claim for service connection for chronic residuals 
of an injury to the head and neck has been submitted 
subsequent to the Board's March 1985 decision; the 
requirements to reopen the claim have been met.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  

3.  The claim for service connection for chronic residuals of 
an injury to the head and neck is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In March 1985, the Board denied service connection for 
chronic residuals of an injury to the head and spine.  In 
reaching this determination, the Board had reviewed the 
veteran's service medical records, post-service medical 
treatment records from 1942 to 1983, statements from treating 
physicians and military comrades, copies of pages from a 
medical text, and testimony presented by the veteran at a 
hearing held before a travel section of the Board.  In 
explaining its decision, the Board found that the veteran's 
service medical records revealed no documentation of a head 
or spine injury; therefore, any injury the veteran might have 
sustained was apparently an insignificant one and had 
resolved without leaving any residual disability.  The Board 
further found that recent opinions by a psychologist and 
physiologist, recent recollections from the veteran, his 
service comrades and others did not provide sufficient 
probative value to overcome the lack of supporting clinical 
data in the extensive reports of evaluation and treatment the 
veteran had in service.  

In June 1993, the RO received the veteran's current 
application to reopen his claim for service connection for 
chronic residuals of an injury to his head and neck.  
Although the Board's March 1985 decision is final, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim. See 
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  

As noted earlier in this decision, pursuant to the Board's 
February 1999 remand, the RO found that new and material 
evidence had been submitted warranting reopening the 
veteran's claim.  The Board notes that under 38 U.S.C.A. 
§ 7104(a) all questions in a matter subject to a decision by 
the Secretary shall be subject to one review on appeal to the 
Board.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 
1996); Marsh v. West, 11 Vet. App. 468, 471 (1998); Smith 
(Irma) v. Brown, 10 Vet. App. 330, 332 (1997).  In the 
instant case, the Board must first determine whether it has 
jurisdiction to proceed by assessing the question of whether 
new and material evidence has been submitted to warrant 
reopening the veteran's claim seeking service connection for 
residuals of an injury to the head and neck.  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a); Cox v. Brown, 5 Vet. App. 
95, 98 (1993).  In addition, for the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  There is no 
requirement, however, that in order to reopen a claim, that 
the new evidence, when viewed in the context of all the 
evidence, both new and old, creates a reasonable possibility 
that the outcome of the case on the merits would be changed.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (expressly 
rejecting the standard for determining whether new and 
material evidence had been submitted sufficient to reopen a 
claim set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and re-adjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1993).  If the Board's 
decision is favorable to the veteran, his claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet. App. 523, 528-29. (1994).  Inasmuch as the Board's March 
1985 decision is the last final decision of record, the 
evidence that has been associated with the file since then is 
the evidence that must be considered in connection with the 
new and material evidence inquiry.  

The evidence associated with the claims file since the 
Board's March 1985 decision consists of duplicate copies of 
his service medical records, a duplicate copy of a VA social 
and industrial survey dated in 1949, duplicate copies of 
written statements from his parents dated in 1942, and VA 
outpatient treatment reports from December 1993 to November 
1998.  In April 1999, the VA received copies of the veteran's 
private EEG (electroencephalogram) report dated in 1982 and a 
1989 neuropsychological consultation report.  

The veteran's private 1982 electroencephalogram report shows 
mild nonspecific abnormalities and his 1989 
neuropsychological consultation report notes findings 
suggestive of temporal lobe epilepsy, based on the veteran's 
narrative of sustaining head and neck injuries in a fall 
while on active duty.  Between late 1993 and late 1998, the 
veteran's VA outpatient treatment reports show that he has 
psychomotor epilepsy.  

In response to the previously mentioned Federal Circuit's 
decision in Hodge, the Court provided further guidance for 
the adjudication of previously denied claims to which 
finality had attached in Elkins v. West, 12 Vet. App. 209, 
214-15 (1999) (en banc), and in Winters v West, 12 Vet. App. 
203, 206 (1999) (en banc).  In Elkins and Winters, the Court 
set forth a three-part test.  Under the new Elkins test, the 
Secretary must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) in order to have a finally decided claim reopened 
under 38 U.S.C.A. § 5108.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim the Secretary must determine whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a).  Third, if the claim is well 
grounded, the Secretary may then proceed to evaluate the 
merits of the claim, but only after ensuring that his duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  In 
light of the foregoing, the Board will consider the veteran's 
application to reopen his claim for service connection for 
residuals of an injury to his head and neck.  

In determining whether new and material evidence has been 
submitted since the previously disallowed final claim, the 
Board is mindful of the mandate in the recent Hodge 
precedent, discussed above.  Therein, the Federal Circuit 
Court declared:

"We certainly agree with the Court of Veterans 
Appeals that not every piece of new evidence is 
'material'; we are concerned, however, that some 
new evidence may well contribute to a more 
complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, 
even where it will not eventually convince the 
Board to alter its ratings decision.  Where so 
much of the evidence regarding the veterans' 
claims for service connection and compensation is 
circumstantial at best, the need for a complete 
and accurate record takes on even greater 
importance."

See Hodge v. West, supra.

In view of the change provided by the Federal Circuit Court, 
the Board concludes that the threshold for reopening a 
previously denied claim has been lowered.  Accordingly, we 
find that the newly submitted evidence, in particular the 
veteran's private 1982 EEG report and his 1989 
neuropsychological consultation report both showing current 
disability, in combination with the other medical and lay 
evidence now of record, meet the regulatory standard of 
evidence "which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  See 38 C.F.R. § 3.156(a).  Having determined that 
new and material evidence has been added to the record, the 
veteran's claim for service connection for residuals of an 
injury to the head and neck is reopened.  

II.  Service connection

As the veteran's claim has been reopened, the Board must now 
immediately determine whether, based upon all the evidence of 
record in support of the claim, presuming its credibility, 
the reopened claim is well grounded pursuant to 5107(a).  See 
Elkins, 12 Vet. App. at 214-15; Winters, 12 Vet. App. at 206.  

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

A well-grounded claim is not necessarily a claim that will 
ultimately be deemed allowable.  It is a plausible claim, 
properly supported with evidence.  See 38 U.S.C.A. § 5107(a); 
Epps v. Gober, 126 F.3d 1464 (1997); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the veteran 
in developing the facts pertinent to the claim, and the claim 
must fail.  See Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en banc); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Three types of evidence must be presented in order for a 
claim for service connection to be well grounded:  (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  See Epps, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, a claim may be established as well grounded 
pursuant to the chronicity provision of 38 C.F.R. § 3.303(b).  
That provision is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under he 
court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  

In the veteran's case, he is essentially asserting that, in 
October 1941, while in the Navy and sleeping in a hammock, 
someone flipped the hammock causing him to sustain injuries 
his head and neck, which eventually resulted in psychomotor 
epilepsy, a neuromuscular impairment affecting his upper 
extremities.  

Applying the relevant law and regulations to the facts of 
this case, the Board notes that, although the veteran asserts 
that in October 1941 he fell from his hammock sustaining 
injury to his head and neck, his service medical records do 
not reflect any symptomatology pertaining to psychomotor 
epilepsy or to a neuromuscular impairment affecting his upper 
extremities, nor is there any service medical report of such 
injury or treatment for injuries to the veteran's head or 
neck.  In 1983, the veteran submitted copies of statements by 
several of his service comrades, to the combined effect that 
they were aware someone had fallen injuring his head, 
although no one actually saw the veteran fall or had first 
hand knowledge that it was the veteran who had fallen from a 
hammock during boot camp and that he had to be taken to sick 
bay.  In September 1980, the VA received copies of military 
night sick logs reports showing only that the veteran was 
hospitalized in early October 1941 for routine treatment of 
catarrhal fever.  

In November 1941, the veteran was examined and found 
physically qualified for transfer from his naval training 
station.  No reference is made to any head or neck injury.  
In January 1942, he was hospitalized for acute appendicitis.  
While hospitalized, he underwent physical evaluation, which 
revealed no head abnormality.  Following an appendectomy, he 
was discharged to duty in early February 1942.  

In May 1942, the veteran was seen in sick bay for complaints 
of severe, recurrent occipital headaches, of one and a half 
years duration, following a fall where he had struck the back 
of his head.  An X-ray taken of his skull revealed the bones 
to be of normal texture and density.  The sella turcica 
appeared normal in size.  No undue calcification was noted.  
He was given a diagnosis of constitutional psychopathic 
state, inadequate personality, and transferred to a military 
hospital in June 1942 for further observation and disposition 
by a Board of Medical Survey.  

At the time of the admission to the military facility, the 
veteran complained that "sometimes I get nervous and all 
mixed up."  The hospital records note that, by history, he 
had recently reported to sick bay with complaints of 
persistent occipital headaches, which he dated to a fall at 
age twelve.  He stated that, within the past year and a half, 
these headaches had become noticeably more severe, so that at 
times he had difficulty in concentration.  On physical 
examination, his head and neck were shown to be normal.  
Likewise, an X-ray taken of the veteran's skull revealed no 
abnormality.  Neurological evaluation revealed no 
abnormality.  On psychiatric evaluation, no definite mood or 
content disorders were elicited.  He complained mainly of 
headaches and of occasional periods of subjective confusion.  
He dated his troubles to a fall from a bicycle at the age of 
twelve.  He reported that, as far as he knew, he had not been 
knocked unconscious, although he claimed a doctor had said 
that the veteran had a slight concussion.  He gave a history 
of having had occasional occipital headaches since the age of 
twelve.  Mental examinations and observations revealed no 
psychotic trends or tendencies, but he displayed numerous 
manifestations of a profound personality disorder.  He was 
found to be immature, and puerile and dependent in his 
attitude.  In view of the Medical Board's findings of 
emotional immaturity, the veteran's history of maladjustment 
and nervousness since childhood, and his early experiences in 
a broken home, it was the Medical Board's opinion that the 
veteran had a defect in personality development which was 
both constitutionally and environmentally determined.  He was 
found temperamentally unsuited for naval environment and 
routine.  Pursuant to the Medical Board's recommendation that 
he be separated from service due to unsuitability, he was so 
discharged in July 1942.  

Under the above-mentioned circumstances, there is no 
competent medical evidence showing that the veteran exhibited 
a seizure disorder or neuromuscular impairment while he was 
on active duty service.  Likewise there is no indication in 
the service medical records of an in-service head injury.  In 
fact, the history recorded contemporaneous to the treatment 
and evaluation in service relates the origin of the veteran's 
complaints to a preservice falling injury.  The next question 
is whether the exhibited a seizure or neuromuscular disorder 
within the one-year presumptive period following his 
separation from active duty service.  In the veteran's case, 
his post-service medical records do not show any competent 
medical evidence of either psychomotor epilepsy or 
neuromuscular disorder until well beyond the one-year 
presumptive period following the veteran's separation from 
active duty service.  

A November 1942 medical statement from E. Zeilinger, M.D., 
shows that he had seen the veteran twice in August and once 
in October 1942 for complaints of severe cerebral headaches, 
dizziness, and periods of lapses of mind, as though he were 
in a daze.  However, no medical records were submitted with 
the statement or underlying pathology given for the veteran's 
complaints.  

In November 1944, the veteran was hospitalized at VA facility 
after he fell from a motorcycle and injured his right 
shoulder.  Medical examination revealed no head abnormality.  
An X-ray of the right shoulder showed no evidence of an old 
or recent disease or injury, with the exception of a slightly 
separated right acromioclavicular articulation, thought to be 
due to an old injury.  No muscle atrophy was noted.  He was 
discharged from the hospital after two days.  

The reports of the veteran's September to December 1945 VA 
hospitalization show that he was seen primarily for 
complaints of a right shoulder injury.  At the time, he 
related that, ten days following the November 1944 hospital 
discharge, he had slipped on a waxed floor and fell 
approximately ten feet, striking his right shoulder against a 
post.  Since that time, he had limitation of motion of the 
shoulder.  Rather than seek medical attention, he had 
immobilized his arm for six weeks wearing a sling.  On 
examination, there was atrophy of the right deltoid trapezius 
and slight atrophy of the right rhomboid muscle.  There also 
was decreased mobility of the right shoulder joint.  While 
hospitalized, he related a history of "temporary amnesia," 
of which he claimed he first really became aware in the 
spring of 1942 when he found that he had walked a few blocks 
"without knowing it."  Following psychiatric evaluation, 
the diagnoses were constitutional psychopathic state and 
inadequate personality.  He was discharged from the hospital 
with the neurological diagnoses of atrophy of the shoulder 
girdle and neuritis of the right circumflex nerve.  

The veteran was again hospitalized in March 1948 and was 
diagnosed with psychoneurosis conversion hysteria.  He had 
been complaining of weakness, dizziness, fainting spells and 
frequent headaches.  The medical records for that VA 
hospitalization note that he had symptoms for every system 
and was very verbose.  The examining physician recorded the 
impression that there did not appear to be much organically 
wrong with the veteran.  X-rays taken of his skull revealed 
that it was normal.  The diagnosis was psychoneurosis with 
conversion hysteria.  

In October 1948, the veteran was hospitalized with complaints 
of right shoulder pain and weakness.  At the time, he gave a 
detailed history of sustaining injuries in October 1941 when 
he fell out of a hammock.  He related that he had not noticed 
any symptoms until several months later when there was an 
onset of weakness in movements of his right shoulder.  He 
also complained of spells, which were considered similar to 
epileptiform equivalents, but, on further questioning, these 
more closely resembled functional states.  The VA records 
show that a herniated cervical disc was considered as a 
possibility, but none was found nor was there any sensory 
deficit.  The final diagnoses included psychoneurosis, 
anxiety state.  

From late November 1949 to mid-January 1950 the veteran was 
hospitalized at a VA facility for complaints of headaches, 
weakness, and dizziness.  Medical evaluation found muscular 
dystrophy and schizophrenic personality.  In a February 1950 
medical statement, the veteran's private physician, R. 
Klemme, M.D., noted that the veteran had a definite muscular 
dystrophy, superimposed on personality changes, all of which 
the physician felt were exaggerated and aggravated by the 
veteran's military experiences.  

In May 1950, the veteran had cervical laminectomy for the 
preoperative diagnosis of syringomyelia; however, no 
pathology was found.  His post-operative course was 
uneventful, but he persistently over emphasized his physical 
difficulties and always found excuses to get out of 
rehabilitation procedures.  At hospital discharge, it was 
noted that there had been no progression of the neurological 
involvement since the operation.  In the 1950's, he had 
several more admissions in VA hospitals for different 
complaints, and had different neurological diagnoses and 
psychiatric diagnoses, including latent schizophrenia, 
inadequate personality, constitutional psychopathic state, 
and psychophysiological gastrointestinal complaints.  The 
final diagnoses on discharge from a period of hospitalization 
in 1961 were possible progressive muscular dystrophy, 
possible cervical syringomyelia, hypoglycemia of undetermined 
origin, and an inadequate personality.  In October 1968, the 
veteran's private physician, H., Black, M.D., noted that the 
veteran had a partial paralysis of the right forearm and 
right hand and that he suffered from psychomotor epilepsy.  

In December 1976 letters, G. Phelan, M.D., related the 
veteran had severe osteopetrosis and E. Shakespeare, M.D., 
related the veteran had chronic bronchitis and residuals from 
spinal and head injuries; however, no elaboration was 
provided.  In June 1977, Dr. Phelan wrote that he had been 
caring for the veteran since July 1975 when he was 
hospitalized for head trauma, described as being above the 
right eye.  

In early 1980, the veteran was hospitalized in a VA facility 
for recurrent back pain, atrophy of the hand muscles, 
secondary to an old spinal cord injury, and osteopetrosis.  

Affidavits submitted in 1981 and 1982 from the veteran's 
cousin and long-time acquaintance essentially related that, 
prior to the veteran's active duty service, he exhibited no 
medical problems, but following discharge from service, he 
had had headaches and seizures.  

In 1982, a statement from a private neurologist relates the 
results of a recent CT scan of the veteran's head and 
cervical spine were entirely normal.  The physician commented 
that the results made it extremely unlikely that the veteran 
had syringomyelia.  He related that it appeared the veteran 
had a brachial plexus lesion of uncertain etiology, and added 
that historically the lesion dated from the time the veteran 
had fallen out of the hammock.  

The report of the veteran's August 1982 private EEG revealed 
mild nonspecific abnormalities in the temporal areas, more so 
on the left.  

In a December 1982 letter, D. Feeney, Ph.D., a professor of 
psychology and physiology at the University of New Mexico, 
wrote that, based on the copies of the records given to him 
by the veteran, it seems extremely probable that the head 
injury the veteran received in 1941 during basic training 
caused the development of post-traumatic epilepsy.  Based on 
a computer calculation, given that the veteran had a 
depressed skull fracture in the occipital-parietal area, was 
unconscious for more than one hour, has evidence of brain 
injury, and had a persisting EEG abnormality, the probability 
that he would develop post-traumatic epilepsy is .51 or 51% 
of such cases will have a seizure sometime after the injury.  

Also in December 1982, L. Partridge, Ph.D., an assistant 
professor of physiology at the same university reviewed the 
records given to him by the veteran and stated that, although 
he did not have any clinical training, his training in 
neurophysiology allowed him to make several observations with 
regard to the expected symptoms following injuries to the 
central nervous system, including that epileptic seizures and 
altered consciousness states are common results of central 
nervous system injuries and these can occur at any time 
following the injury.  He also stated that from the 
standpoint of the neurophysiology involved, he felt that it 
was reasonable to ascribe the various symptoms exhibited by 
the veteran to the specific injury described.  In a follow-up 
letter of April 1983, Dr. Partridge again emphasized that he 
did not have clinical expertise and that he was responding 
with regard to the neurophysiology of the veteran's case.  As 
such, he related that it would be reasonable to expect both 
visual symptoms and epileptic seizures from a skull fracture 
and cortical depression in the occipital region, and the 
right arm weakness from a vertebral compression fracture.  
The claims file contains a copy of an article from a 
neurology publication by Dr. Feeney, and others, pertaining 
to the prognostic factors for the occurrence of post-
traumatic epilepsy.  

Of record is a copy of a 1989 private neuropsychological 
consultation in which the veteran reiterated a report of head 
and neck injuries during his active duty service.  Based on 
the veteran's self-reported history and psychological test 
results, the examiner offered that the results were 
suggestive of temporal lobe epilepsy.  

The veteran's VA outpatient treatment records for December 
1993 to November 1998 show that he was being seen for 
disorders not under consideration.  They also note that he 
has psychomotor epilepsy.  

The Board notes that the medical evidence of record shows 
that the veteran currently has psychomotor epilepsy and a 
neuromuscular impairment affecting his upper extremities; 
however, neither condition was shown while he was on active 
duty service or for many years after he was separated from 
active duty.  Although the veteran contends he injured his 
head and shoulder in a fall from his hammock in service, 
there is no medical record of such injury.  Indeed, the only 
head injury referenced on several occasions by service 
medical records was related by the contemporaneously recorded 
history to a preservice injury due to a fall.  Nevertheless, 
even were the Board to assume, arguendo, that the veteran did 
sustain a fall as some of his service comrades have stated in 
statements submitted forty years after the alleged fall, 
there is still no competent medical evidence or opinion 
showing that he sustained permanent injury to his head or 
neck.  In fact, when his head and neck were examined, 
including X-rays taken of the affected areas, both in service 
and for many years after service, his head and neck were 
consistently shown to have no abnormalities.  It was not 
until after the veteran's fall from a motorcycle in 1944 and 
a slip and fall on a waxed floor shortly thereafter, that he 
began experiencing upper extremity difficulties, and not 
until 1949 - 1950 that symptoms suggestive of epilepsy were 
first noted.  

In the early 1980's the veteran submitted his medical records 
to a university professor of psychology and physiology and to 
an assistant professor of physiology at the same university.  
Based on those records, and on the veteran's narrative of his 
alleged October 1941 fall (the service medical records do not 
record any treatment or reference the alleged fall), opinions 
were offered that hypothetically, if the facts were correct, 
there was a good probability, based on computer computations 
and past training in neurophysiology, that someone could 
develop symptomatology such as the veteran's of psychomotor 
epilepsy and neuromuscular impairment.  In effect, the 
professors have offered theoretical or general opinions and 
applied them to the veteran's scenario, as opposed to making 
specific findings based on documented facts and incidents 
that actually occurred.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999).  Further, opinions based on questionable history 
or theoretical prepositions are inadequate for rating 
purposes.  See West v. Brown, 7 Vet. App. 70, 77 (1994).  
Although the professors have had training in physiology and 
psychology, neither professor is a physician specializing in 
neurology nor has either professor participated in the 
veteran's treatment.  See Black v. Brown, 10 Vet. App 279, 
284 (1997).  

The 1982 electroencephalogram report reflects mild 
nonspecific abnormalities but does not link such findings to 
the veteran's service.  The 1989 neuropsychological 
consultation report contains results suggestive of temporal 
lobe epilepsy, again based on the veteran's "self-report" 
of a head and neck injury while in service. See West, 7 Vet. 
App. at 77.  

In the absence of competent medical evidence of a nexus 
between the veteran's psychomotor epilepsy and neuromuscular 
impairment and his military service, there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

While the veteran asserts that his psychomotor epilepsy and 
neuromuscular impairment are the result of an alleged fall 
while in service, as a lay person without medical training, 
he is not competent to offer an opinion on medical matters, 
(here, medical causation); hence, his contentions in this 
regard have no probative value.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991).  A claim must be supported by evidence and 
sound medical principles, not just assertions.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

Thus, the Board must conclude that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual that his claim for service 
connection for chronic residuals of a head and neck injury is 
well grounded.  As the duty to assist has not been triggered 
by evidence of a well-grounded claim, there is no duty to 
assist the veteran in developing the record to support his 
claim for service connection.  See Epps, 126 F.3d at 1468.  
Furthermore, the Board is aware of no circumstances that 
would put the VA on notice that any additional relevant 
evidence may exist which could be obtained that, if true, 
would well-ground the veteran's service connection claim.  
See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

Although the RO did not specifically deny the claim as not 
well grounded, "when a RO does not specifically address the 
question whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the 
well-grounded analysis."  See Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).  Moreover, as the veteran has been advised 
of the elements necessary to submit a well-grounded claim for 
service connection for the claimed condition, and the reasons 
why his current claim is inadequate, the duty to inform has 
been met.  See 38 U.S.C.A. § 5103(a) (West 1991); Robinette 
v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

To the extent the Board has determined that new and material 
evidence has been submitted to reopen the veteran's claim 
seeking service connection for residuals of an injury to the 
head and neck, the appeal is granted.  


In the absence of evidence of a well-grounded claim, service 
connection for chronic residuals of a head and neck injury is 
denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals


 

